Case 2:19-cv-00341-HCN-DBP Document 31-13 Filed 08/24/20 PageID.336 Page 1 of 3




                       Exhibit 13
Case 2:19-cv-00341-HCN-DBP Document 31-13 Filed 08/24/20 PageID.337 Page 2 of 3




                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF UTAH


  AARON JAMES and TIFFANY JAMES,                          DECLARATION OF PAULA MELGAR
  Heirs and Proposed Personal Representatives
  of the Estate of Zane James,

                    Plaintiffs,                           Case No. 2:19CV341 HCN DBP

         vs.

  CASEY DAVIES, and COTTONWOOD                            Judge Howard C. Nielson, Jr.
  HEIGHTS;                                                Magistrate Judge Dustin B. Pead

                    Defendants.


         PAULA MELGAR declares as follows:

         1.         I am over the age of eighteen and have personal knowledge of the following.

         2.         I have been the Cottonwood Heights City Recorder since 2016 and, in that

  capacity, also am the city’s records officer for purposes of the Government Records Access and

  Management Act, Utah Code Ann. 63G-2-101 et seq.

         3.         I have not seen nor had in my possession as the city’s records officer any video

  footage (body camera, dash camera, etc.) of the actual shooting of Zane James (as opposed to

  video footage following the shooting, including post-shooting response).

         4.         I did not speak to Tiffany James on August 4, 2020. In fact, I do not recall ever

  having spoken with Tiffany James.

         5.         I have never told Ms. James that Cottonwood Heights has or had video footage of

  the actual shooting of Zane James. I am not aware of any such footage and do not believe such

  footage exists.
Case 2:19-cv-00341-HCN-DBP Document 31-13 Filed 08/24/20 PageID.338 Page 3 of 3




         I declare under criminal penalty under the law of Utah that the foregoing is true and

  correct.

         DATED this 13th day of August, 2020, in Salt Lake County, Utah.



                                               Paula Melgar




                                                  2
